Citation Nr: 1433317	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  11-19 610	)	DATE
	)
	)


THE ISSUE

Whether the July 16, 2004 Board of Veterans' Appeals (Board) decision finding that the moving party was not entitled to recognition as the Veteran's surviving spouse for Department of Veterans Affairs (VA) purposes should be revised or reversed on the grounds of clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1964 to July 1989.  He died in September 2000.  The moving party claims to be the Veteran's surviving spouse.

This matter is currently before the Board on the moving party's December 2010 motion for revision on the grounds of CUE of the July 16, 2004 Board decision denying the moving party entitlement to recognition as the Veteran's surviving spouse for VA purposes.

By way of history, in February 2001, the moving party filed a claim for dependency and indemnity compensation (DIC) benefits.  A September 2001 RO administrative decision determined that the appellant may not be recognized as the Veteran's widow for VA purposes.  In a rating decision dated August 2002, the Regional Office (RO) in Manila, the Republic of the Philippines, 1) denied the moving party's DIC claim, including burial benefits and service connection for cause of death; 2) denied death pension benefits as the moving party could not be recognized as the surviving spouse of the Veteran; 3) recognized V.A. as the Veteran's surviving child; and 4) denied a death pension for V. as her annual income exceeded the maximum annual pension rate allowed by law. 

The moving party did not enter a notice of disagreement to the questions of whether V.A. should be recognized as the Veteran's surviving child or whether V. was entitled to a death pension; therefore, these issues became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  

In September 2002, the RO received the moving party's notice of disagreement (NOD), which disagreed with the RO's denial of "entitlement for service connection and deemed valid marriage."  A statement of the case (SOC) was subsequently issued in March 2003 on the issue of whether the moving party may be recognized as the Veteran's surviving spouse for VA purposes.  In her May 2003 VA Form 9, Appeal to Board of Veterans' Appeals, the moving party did not indicate that there were any issues on appeal other than her status as the Veteran's surviving spouse and her entitlement to DIC benefits.  

As the September 2001 RO administrative denial of recognition as the Veteran's widow for VA purposes and August 2002 rating decision denial of DIC including burial benefits and service connection for cause of death and denial of recognition as the surviving spouse of the Veteran were appealed to the Board, these issues were subsumed in the July 16, 2004 Board decision.  

In a July 16, 2004 decision, the Board denied recognition of the moving party as the Veteran's surviving spouse for VA purposes, which resulted in no legal basis for entitlement to DIC benefits.  On November [redacted], 2004, the moving party filed both a motion for reconsideration of the Board's July 16, 2004 decision, and a notice of appeal to the United States Court of Appeals for Veterans Claims' (Court).  In a June 2005 Order, the Court dismissed the appeal for lack of jurisdiction due to the untimely filing of the notice of appeal.  Subsequently, in an August 2006 decision, the Board denied reconsideration of the July 16, 2004 Board decision.  The July 16, 2004 Board decision was final as of the date it was issued.  38 C.F.R. § 20.1100 (2013). 

In December 2010, the moving party filed with the RO what purported to be a motion to revise both the September 2001 RO administrative denial of recognition as the Veteran's widow for VA purposes and the July 16, 2004 Board decision 
(38 U.S.C.A. § 7111 Board CUE original jurisdiction motion); however, as the September 2001 administrative decision was subsumed by the July 16, 2004 Board decision, a claim of CUE is not legally possible in that decision.  Any assertions of error must be addressed in the Board CUE motion being addressed in this decision (38 U.S.C.A. § 7111 Board CUE original jurisdiction motion).  "When a determination of the agency of original jurisdiction is affirmed by the Board, such determination is subsumed by the final appellate decision."  38 C.F.R. § 20.1104 (2013).  When the rating decision is deemed subsumed by a supervening Board decision, then as a matter of law the rating decision cannot be the subject of a claim of CUE. Rather, in such a case, the claimant "must proceed before the Board and urge that there was CUE in the Board decision.  Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000); Hazan v. Gober, 10 Vet. App. 511 (1997) (where RO decision was appealed and subsumed in the Board's final decision, an effective date cannot be assigned prior to the date of the Board decision); Smith v. Brown, 35 F. 3d 1516 (Fed. Cir. 1994); Mykles v. Brown, 7 Vet. App. 372 (1995); Olson v. Brown, 5 Vet. App. 430 (1993) (when a determination of the AOJ is affirmed by the Board, the determination is subsumed by the final appellate decision); see also VAOPGCPREC 14-95 (interpreting that only the Board decision which subsumes the RO decision may be reviewed for CUE and only by the Board).

The Board notes that the moving party, in a March 2011 statement, advanced that she was designating Paralyzed Veterans of America (PVA) as her representative in the instant matter.  In April 2013, the Board received a letter from PVA indicating that it did not hold the power of attorney for the moving party, and that she appointed PVA without the knowledge or acceptance of the organization.  PVA explicitly stated that it has not accepted designation as the moving party's representative.  Having received no other communication from the moving party indicating that she is being represented by an organization or other advocate, the moving party is appearing pro se in the instant matter.


FINDINGS OF FACT

1.  A July 16, 2004 Board decision denied the moving party entitlement to recognition as the Veteran's surviving spouse for VA purposes, finding that the weight of the evidence showed that the moving party's marriage to the Veteran was invalid by reason of legal impediment under Philippine law, due to the fact that the Veteran was still married to his first wife at the time of his November 1991 marriage to the moving party, and that the marriage did not meet all of the requirements of 38 C.F.R. § 3.52 (2013) to allow the invalid marriage to be "deemed valid" for VA purposes.

2.  There is no undebatable error of fact or law in the July 16, 2004 Board decision which would change the disposition of the denial of entitlement to recognition as the Veteran's surviving spouse for VA purposes.


CONCLUSION OF LAW

The criteria for revision or reversal of the Board's July 16, 2004 decision denying recognition as the Veteran's surviving spouse for VA purposes on the grounds of CUE have not been met.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§§ 20.1400-11 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  The Court has directed that the VCAA does not apply to motions for revision or reversal based on CUE.  Hines v. Principi, 18 Vet. App. 227, 235 (2004); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  See also 38 C.F.R. § 20.1411 (obligations imposed by other statutes listed are not applicable to motions to revise or reverse Board decisions).  The Court has clarified that CUE motions are not conventional appeals, but rather are requests for revision of previous decisions.  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Moreover, that litigant has the burden of establishing CUE on the basis of the evidence then of record.  Livesay, 15 Vet. App. at 178-179.  In March 2013, the moving party was informed in writing of the law and regulations governing the standard of CUE.

VA Law and Regulation

A prior final Board decision must be reversed or revised where evidence establishes that there is CUE in the prior final decision.  38 U.S.C.A. §§ 5109A, 7111;  
38 C.F.R. §§ 20.1400-02.  All final Board decisions are subject to revision on the basis of CUE except for those decisions which have been appealed to and decided by the Court and decisions on issues which have subsequently been decided by the Court.  38 C.F.R. § 20.1400.

The motion to review a prior final Board decision on the basis of CUE must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling.  See 38 C.F.R. § 20.1404(b); see also Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000); Simmons v. Principi, 17 Vet. App. 104 (2003).

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice.  38 C.F.R. Part 20 (2013).  Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.  To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable. 38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1403, 20.1404.

CUE is established when the following conditions are met.  First, either (1) the correct facts contained in, or constructively contained in, the record were not before the adjudicator, or (2) the statutory or regulatory provisions extant at the time were incorrectly applied.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Second, the alleged error must be "undebatable," not merely "a disagreement as to how the facts were weighed or evaluated."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Finally, the error must have "manifestly changed the outcome" of the decision being attacked on the basis of CUE at the time the decision was rendered.  Id. at 313-314, 320; see Bustos v. West, 179 F.3d 1378, 1380-81 (Fed.Cir.1999) (expressly adopting "manifestly changed the outcome" language in Russell, supra).

Examples of situations that are not CUE include: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the moving party with the development of facts relevant to his claim; or (3) a disagreement as to how the facts were weighed or evaluated.  See 
38 C.F.R. § 20.1403(d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  See 38 C.F.R. § 20.1403(e).

The relevant law concerning DIC claims and marital status has not changed, with the possible exception of same-sex spouse issues which are not relevant to the instant matter, since the issuance of the July 16, 2004 Board decision.  DIC may be awarded to a surviving spouse upon the service-connected death of the veteran, with service connection determined according to the standards applicable to disability compensation.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a) (2013); see 
38 U.S.C.A. Chapter 11.   

The term "surviving spouse," except as provided in 38 C.F.R. § 3.52 (2013), means a person whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j) (2013) and who was the spouse of the veteran at the time of the veteran's death.  
38 C.F.R. § 3.50(b) (2013).  Additionally, the surviving spouse of a veteran must have lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation that was due to the misconduct of, or procured by, the veteran without the fault of the spouse.  38 C.F.R. 
§ 3.50(b)(1). 

The term "marriage" for VA purposes means a marriage valid under "the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the rights to benefits accrued."  38 U.S.C.A. 
§ 103(c) (West 2002 & Supp. 2013); 38 C.F.R. § 3.1(j).  A valid marriage may be established by various types of documentary evidence together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage, provided that such facts, if they were to be corroborated by the evidence, would warrant acceptance of the marriage as valid.  38 C.F.R. § 3.205 (2013). 

As noted above, the validity of a marriage for VA purposes is determined based upon the law of the jurisdiction where the parties resided at the time of the marriage or when the rights to benefits accrued.  38 C.F.R. § 3.1(j); see Sanders v. Brown, 
6 Vet. App. 17 (1993).  Even where the "marriage" does not meet the criteria of a valid marriage, the claimant may be entitled to recognition as the surviving spouse on the basis of a "deemed valid" marriage under the provisions of 38 U.S.C.A. 
§ 103(a) and 38 C.F.R. § 3.52 (2013). 

As such, Philippine law governs determinations as to whether the Veteran's marriages, and any terminations thereof, were valid.  See Brillo v. Brown, 7 Vet. App. 102, 105 (1994).  Article 83 of the Civil Code of the Philippines provides that any marriage contracted by a person during the lifetime of the first spouse of such person with any other person shall be illegal and void from its performance unless "the first marriage was annulled or dissolved; or the first spouse had been absent for seven consecutive years at the time of the second marriage without the spouse present having news of the absentee being alive, or if the absentee, though he has been absent for less than seven years, is generally considered as dead and believed to be so by the spouse present at the time of contracting such subsequent marriage, or if the absentee is presumed dead.  The marriage so contracted shall be valid in any of the three cases until declared null and void by a competent court."  Badua v. Brown, 5 Vet. App. 472 (1993); Dedicatoria v. Brown, 8 Vet. App. 441, 444 (1995). 

Under the provisions of 38 C.F.R. § 3.52, a marriage that is otherwise invalid under state law may be "deemed valid" for VA purposes if certain requirements are met.  See 38 U.S.C.A. § 103(a) and 38 C.F.R. §§ 3.52, 3.205(c) (2013) as interpreted by VAOPGCPREC 58-91 (June 17, 1991).  In that opinion, VA General Counsel held that 38 U.S.C.A. § 103(a), in part, provides that where it is established that a claimant for gratuitous veterans' death benefits entered into a marriage with a veteran without knowledge of the existence of a legal impediment to that marriage, and thereafter cohabited with the veteran for one year or more immediately preceding the veteran's death, such marriage will be deemed to be valid.  The requirement of a marriage ceremony by a jurisdiction which does not recognize common-law marriage constitutes a "legal impediment" to such a marriage for purposes of that section.  VAOPGCPREC 58-91 (June 17, 1991). 

Where an attempted marriage is invalid by reason of a legal impediment, VA will deem the marriage valid if: (a) the marriage occurred 1 year or more before the veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage (see § 3.54(d)); (b) the claimant entered into the marriage without knowledge of the impediment; (c) the claimant cohabited with the veteran continuously from the date of marriage to the date of his or her death as defined in § 3.53; and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the veteran's death.  
38 U.S.C.A. § 103(a) ; 38 C.F.R. § 3.52.

Whether CUE in the July 16, 2004 Board Decision

The moving party has contended that the Board committed the following errors of law in its July 16, 2004 decision.  First, the moving party alleged that the Board failed to meet its duty to assist under the VCAA.  Second, the moving party has advanced that the Board failed to properly apply the law regarding valid marriages and/or marriages that are deemed valid under 38 C.F.R. § 3.205. 

Regarding the moving party's first contention, the Board notes that the moving party did not advance exactly how the Board failed to meet its duty to assist, other than making a vague reference to "new and material evidence" under 38 C.F.R. § 3.156(a) (2013).  As previously discussed, any failure to fulfill the duty to assist cannot constitute CUE.  38 C.F.R. § 20.1403(d).  Even so, having reviewed the record, the Board is unable to determine the absence of any evidence before it at the time of the July 16, 2004 Board decision which would have assisted in determining whether the moving party's "marriage" to the Veteran was either valid or deemed valid pursuant to 38 C.F.R. § 3.205.  

As to the moving party's contention that the Board improperly applied the law regarding valid marriages and/or marriages deemed valid under 38 C.F.R. § 3.205, the undisputed evidence before the Board at the time of the July 16, 2004 decision was as follows.  In August 1991, the Veteran and his first wife entered into a legal separation.  A marriage contract filed in Subic, Zambales, the Republic of the Philippines, indicates that the Veteran and the moving party were wed before an officiant on November [redacted], 1991.  A daughter, V., was born between the two in September 1992, as reflected in the Certificate of Live Birth.  A Judgment of Dissolution of the Veteran's marriage to his first wife was entered on March [redacted], 2000 in California.  In July 2000, the Veteran filed a service connection claim in which he indicated that he had been married once and was divorced.  He also noted having an illegitimate child born in September 1993 (while the year listed is wrong, the record reflects that the Veteran was referring to V.).  

The Veteran subsequently died, and the September 2000 Certificate of Death was signed by the moving party.  The moving party's relationship to the deceased was listed as "common law wife."  Further, the Veteran's civil status was listed as single, divorced.  In a subsequently issued Report of the Death of an American Citizen Abroad, the document noted that the Veteran's effects were in the possession of the Veteran's "live-in companion."

Based upon the above evidence and the previously cited case law concerning marriage in the Philippines, in its July 16, 2004 decision, the Board found as an initial matter that the moving party's marriage, although filed at the local registrar, would not have been considered valid under Philippine law.  Specifically, the August 1991 legal separation would not have been considered an annulment or dissolution of the marriage under Article 83 of the Civil Code of the Philippines.  Further, there had been no indication from the evidence that the first wife had been absent for seven years or considered dead.  

Having reviewed the record in its entirety, the Board finds that in determining whether the moving party's marriage to the Veteran was valid on its face, the Board correctly applied the marriage law of the Philippines as required by 38 C.F.R. §§ 3.50 and 3.1(j).  The legal documents of record show that at the time of the Veteran's purported "marriage" to the moving party he was still legally married to his first wife.  The couple was merely legally separated at that time.  As the undisputed legal documentation shows that the first marriage was neither annulled nor dissolved as of November 1991, and as no exception under Philippine law was indicated by the evidence of record before the Board at that time, the Board correctly applied the law in finding that the Veteran's purported "marriage" to the moving party in November 1991 was "illegal and void" from its performance.  

The record reflects that the moving party has advanced on multiple occasions that, under Philippine law, the marriage of the Veteran and his first wife was, in fact, dissolved by the August 1991 legal separation agreement; however, VA has not received any evidence of record and/or identified any relevant case law, regulation, and/or statute demonstrating this to be the case.  As such, there is no CUE in the Board's initial finding that the moving party's November 1991 "marriage" to Veteran was invalid under Philippine law.

As the marriage was invalid under Philippine law, the Board correctly went on to consider whether the "marriage" could be deemed valid under 38 C.F.R. § 3.52.  The Board conceded that the marriage took place a year before the Veteran's death, that the couple had one child together, and that they cohabitated together until the Veteran's death in September 2000.  As such, there is no need to consider whether CUE was present as to these 38 C.F.R. § 3.52 factors.

The primary factor determining whether the marriage could be deemed valid was if the moving party had entered into the marriage without knowledge of the impediment, i.e., that the Veteran was still married to his first wife.  At the time of the July 2004 Board decision, there was evidence of record that supported the Board's finding that the moving party had not entered into the marriage without knowledge of the impediment.  A July 2001 field examiner's sworn deposition of the moving party revealed that she first met the Veteran in 1987 while working as a maid in the home of the Veteran and his first wife.  She knew the two were married at the time.  After resigning from the position, she returned to teaching high school with her Bachelors of Science in Education.  The couple began dating in 1989 after the first wife had ceased living with the Veteran.  The moving party stated that the Veteran provided her with a copy of the August 1991 legal separation.  She also noted that the Veteran told her that he was working on finalizing the divorce.   

The moving party admitted that on the day of her November 1991 "marriage" to the Veteran she knew that the Veteran and his first wife were legally separated; however, she advanced that she believed her marriage was valid as it was registered at the Local Civil Registrar in Subic.  When asked if she believed that the legal separation terminated the first marriage, the moving party answered, "I believe that their marriage was already terminated."  She also admitted that while the Veteran was still alive the couple received a copy of his divorce decree in March 2000.

When asked why the Veteran did not mention her in his June 2000 benefits claim, the moving party conveyed that she did now know about the claim.  When it was noted that she was listed as the Veteran's common-law wife on his death certificate, the moving party advanced that the information had already been filled in and she merely signed the certificate.  She did not know who filled out the certificate.  When asked if she was in a common-law relationship, the moving party stated, "no, I believe that I am the legal wife;" however, when asked if she believed that a common-law relationship was valid she said that she believed it was after doing some research in an almanac at the VFW office.  She went on to note that "this is the reason why I did not ask [the Veteran] to remarry me after we had received the 

divorce decree in March 2000.  I believe that our marriage was already legal and valid." 

Based upon the moving party's sworn deposition testimony and the other evidence of record, the Board found that the moving party did not show that she was without knowledge of the legal impediment existing when she entered into the marriage.  Relevant to the Board was the fact that documents in the record reflected that the moving party did not always hold herself out as the Veteran's wife, that she admitted that while she and the Veteran were dating she knew that the Veteran was legally separated and working on his divorce, and that she never asserted that she believed the Veteran had finalized his divorce prior to March 2000.  Further, the Board noted the moving party's high level of education.

Whether or not the moving party satisfied the 38 C.F.R. § 3.52(b) factor of "without knowledge of the impediment" was a factual determination.  The Board, considering all the evidence of record, evaluated whether the moving party's marriage could be deemed valid under 38 C.F.R. § 3.52; therefore, the Board correctly applied the relevant law at the time of its decision.  As the correct law was applied, there is no CUE in the July 2004 Board decision.  Further, the moving party's disagreement goes more towards how the Board weighed and/or evaluated the evidence of record under 38 C.F.R. § 3.52(b), as opposed to the proper application of the law itself.  As discussed above, a disagreement as to how the facts 

were weighed or evaluated is not CUE.  38 C.F.R. § 20.1403(d).  For these reasons, the Board finds that the Board's July 16, 2004 decision is not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1403, 20.1404.


ORDER

The motion for reversal or revision of the July 16, 2004 Board decision finding that the moving party was not entitled to recognition as the Veteran's surviving spouse for VA purposes, on the grounds of CUE, is denied.




                       ____________________________________________
J. PARKER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



